Exhibit 10.2

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

AMENDMENT No 8

 

This amendment no. 8 (“Amendment No 8”) is entered into by Google LLC, whose
principal place of business is at 1600 Amphitheatre Parkway, Mountain View, CA
94043, USA (“Google”); and Snap, Inc. whose principal place of business is at 63
Market Street, Venice, Ca 90291, USA ("Customer”).

 

This Amendment is effective as of the date last signed by the parties below
(“Amendment No 8 Effective Date”).

 

INTRODUCTION

 

(A)

Customer and Google are parties to the Google Platform License Agreement with an
effective date of January 30, 2017 (as previously amended) (the “Agreement”).

 

(B)The parties wish to amend the Agreement.

 

AGREED TERMS

 

 

1.

Definitions.  Capitalized terms used but not defined in this Amendment have the
meanings given to them in the Agreement.

 

 

2.

Amendments.  From the Amendment No 8 Effective Date, the Agreement is amended as
follows:

 

 

2.1.

The following is added as Section 6.d. of Exhibit A - Pricing Exhibit:

 

Enterprise Support Fees. During the Discount Periods, Customer and any of
Customer’s Affiliates who have executed a Customer Affiliate Agreement will
receive Enterprise Support [*].  “Enterprise Support” means the Enterprise
Support services as described in the GCP Technical Support Services Guidelines
located at: https://cloud.google.com/terms/tssg/.

 

 

3.

General

 

 

3.1.

The Agreement remains in full force and effect except as modified by this
Amendment. To the extent the Agreement and this Amendment conflict, this
Amendment governs.

 

 

3.2.

The Agreement’s governing law and dispute resolution provisions also apply to
this Amendment.  

 

Signed by the parties’ authorized representatives on the dates below.

 

GOOGLE

Customer

By: /s/ Philipp Schindler

By: /s/ Karl D’Adamo

Name: Philipp Schindler

Name: Karl D’Adamo

Title: Authorized Signatory

Title: Director of Engineering

Date: April 3, 2019

Date: April 3, 2019

 

 

1

 

 